LUCAS, C. J., Dissenting.
Under the Standards for Attorney Sanctions for Professional Misconduct (standards), abandonment of a client’s case subjects an attorney to either suspension or disbarment. (Rules Proc. of State Bar, div. V, stds. 2.6(a) & (b), 2.3.) As the majority observes, petitioner abandoned four matters over four years, substantially harming at least two of the clients (Espinosa and Koshay); he intentionally misled a successor attorney retained by Espinosa; he failed to return Koshay’s watch and told him his case was proceeding when in fact he had failed to file a complaint; and he failed to respond to his clients’ numerous telephone calls and correspondence.
*1065After the proceedings against him began, petitioner remained as uncooperative with the State Bar as he was with his clients. By declining to appear in the disciplinary proceedings, petitioner has created a record that provides neither explanation for his serious misconduct nor mitigating evidence suggesting his misconduct will not recur.
He may, as unfortunately has been true in many disciplinary proceedings in recent years, suffer from the effects of substance abuse or addiction. He may have a disabling psychological condition that affects his ability to practice law. If these conditions are present, however, no provision is made in the probationary order for treatment and supervision specific to the problem. As a result of his default and failure to acknowledge the cause of his misconduct, petitioner is relieved of the imposition of probation conditions directed specifically to preventing similar misconduct in the future. He thus obtains a benefit denied attorneys who cooperate with the State Bar and acknowledge both their misconduct and the reasons therefor.
The principal concern of the court in disciplinary proceedings is protection of the public and preservation of confidence in the legal profession. (Baker v. State Bar (1989) 49 Cal.3d 804, 822 [263 Cal.Rptr. 798, 781 P.2d 1344].) As a general rule, when an attorney has engaged in serious misconduct, and there is no evidence to explain the misconduct and afford a basis for believing that sanctions less than disbarment would be adequate to prevent recurrence, that protective purpose can be best served by disbarment. (See Bowles v. State Bar (1989) 48 Cal.3d 100, 110-111 [255 Cal.Rptr. 846, 768 P.2d 65]; Cooper v. State Bar (1987) 43 Cal.3d 1016, 1029-1030 [239 Cal.Rptr. 709, 741 P.2d 206].)
Requiring a determination by the State Bar that petitioner is rehabilitated and fit to practice law at the end of the probationary suspension is an inadequate substitute for disbarment and reinstatement proceedings if the public is to be protected. The cause of petitioner’s misconduct will be no more, and may be less, apparent at the time he seeks to resume practice. That procedure may be appropriate if an attorney suffers from a transitory disabling condition to which his misconduct is attributable. Its efficacy is doubtful, however, when the cause of the misconduct is unknown.
I would disbar petitioner.